DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/616,436, Robotic Manipulator For Guiding An Endoscope Having A Parallel Linkage, filed on November 22, 2019.

Election/Restrictions
The election mailed on June 29, 2022 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 9, the language recitation “connecting the frame” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 1, line 11, the language recitation “connecting the frame” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/34017A2 to Stuart.
Stuart ‘017 discloses a surgical manipulator device (Fig. 9 for positioning a surgical instrument (page 11, lines 11-20), comprising a frame (Fig. 9, (55)), a first retainer (73) and a second retainer (76) for retaining the surgical instrument (79) particularly by means of an instrument holder (78) for the surgical instrument, a first link assembly (first suspension arm - 64, 71), which is mounted on the frame and articulates the frame with the first retainer, and a second link assembly (second suspension arm - 63, 75), which is mounted on the frame and articulates the frame with the   second retainer, wherein the first and second link assemblies are each movable relative to the frame in first and second planes of motion which are parallel to each other and spaced apart from each other (abstract; claim 1), such that the first retainer is movable in the first plane of motion and the second retainer is movable in the second plane of motion (Figs. 9, 13, 14), wherein the first link assembly is coupled to the frame at four first lever articulation points of the first link assembly (two fastening points about axis 87 and two fastening points about axis 88 in Fig. 9, and the second link assembly is coupled to the frame at four second lever articulation points of the second link assembly (two fastening points about axis 92 and two fastening points about axis 93 in Fig. 9).
Regarding claim 20, Stuart ‘017 discloses an instrument receiving device (78) coupled to the first and the second mounts.
Regarding claim 21, Stuart ‘017 discloses wherein the instrument receiving device comprises form-fit means (Fig. 9 - 78) configured to receive a coupling element.

Allowable Subject Matter
Claims 4, 7-9, 11, 14-18, 23-27, 30, 33, 34-36, 38, 40, 41, 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, the prior art fails to disclose wherein the four first lever pivot points of the first suspension arm and the four second lever pivot points of the second suspension arm are disposed in a V-shaped disposed on four common axes of rotation.
	Regarding claim 7, the prior art fails to disclose first and second bars rotatably coupled to the first suspension arm and third and fourth bars rotatably coupled to the second suspension arm.
	Regarding claim 8, the prior art fails to disclose fifth and sixth bars rotatably coupled to the third suspension arm and seventh and eighth bars rotatably coupled to the fourth suspension arm.
	Regarding claim 9, 11, the prior art fails to disclose wherein the second suspension arm arrangement comprises a 5th, 6th, 7th, and 8th parallelograms.
	Regarding claim 14-15, the prior art fails to disclose 4 motors.
	Regarding claims 16-18, the prior art fails to disclose a braking device and a releasing unit.
	Regarding claims 23-25, the prior art fails to disclose a linear drive for positioning the surgical instrument at least partially perpendicular to the motion planes.
	Regarding claim 26, the prior art fails to disclose wherein the instrument receiving device comprises a force / moment sensor unit.
	Regarding claim 27, the prior art fails to disclose an electronic control unit having storage means and a processor.
	Regarding claims 30, and 33, the prior art fails to disclose an indicator device for indicating one or more statuses of the surgical manipulator device.
	Regarding claims 34-36, 38, 40, the prior art fails to disclose a method for positioning with steps with first and second motion planes are parallel to each other.
	Regarding claim 41, the prior art fails to disclose wherein the main body made of a flexible electrically insulating material and comprises form fit means and a clamping segment.
	Regarding claim 42, the prior art fails to disclose wherein the spindle drive drives a magnetic driver disposed in the sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2020/0170488 – similar invention by same inventor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        October 21, 2022